Title: To Thomas Jefferson from John Page, 20 August 1807
From: Page, John
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            Richmond Augt. 20th. 1807
                        
                        Last night your favor of the 17th. instant from Monticello inclosing the Commission for Mr. Bolling Robinson
                            came to Hand, which I immediately delivered to his Father—and to-day he presented it to his Son who had arrived here from
                            Petersburg. I did not know, when I first mentioned this Gentleman to you, that his Name was Thomas
                            Bolling Robertson I mention this, because in your letter & Note, you call him Bolling
                            Robinson.
                        I hope you enjoy good health, and found your Daughter, Mr. Randolph & Family, & all your
                            relations & Friends well & happy. Mrs. Page unites with me in presenting our best respects to you.
                        I am with very great respect & Esteem dear Sir Your most obedt. Servant
                        
                            John Page
                     
                        
                    